Citation Nr: 0525885	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  97-26 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to a compensable evaluation for the service-
connected otitis externa.  

2.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected adjustment disorder with anxiety, to 
include entitlement to an initial evaluation in excess of 10 
percent prior to December 17, 2004.  

3.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected bilateral hearing loss, to include 
entitlement to an evaluation in excess of 10 percent prior to 
December 17, 2004.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from May 1951 to May 1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1992 rating decision in which the RO 
denied increased evaluations for the veteran's service-
connected bilateral hearing loss and otitis externa.

This matter also comes to the Board on appeal from a 
September 1995 rating decision in which the RO granted 
service connection for an adjustment disorder and assigned a 
10 percent evaluation.

In June 2004, the Board remanded this case for additional 
evidentiary development.

The appeal is again being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

In a statement dated in September 1997, the veteran's 
accredited representative indicated that the veteran wished 
to testify at a personal hearing before a hearing officer at 
the RO.  The requested hearing was subsequently scheduled, 
and he was notified of the date and time of his hearing in a 
December 1997 letter.

The veteran then submitted a statement indicating that he 
wished to postpone his hearing.  The requested hearing was 
rescheduled, and he was notified of the new date in a 
December 1998 letter from the RO.  However, the veteran 
subsequently failed to report for the hearing.  

Thereafter, in a June 2001 memorandum, the veteran's 
accredited representative indicated that the veteran wished 
to be provided with another opportunity to appear for a 
personal hearing before a Hearing Officer at the RO.  

The record reflects that the veteran was also pursuing a 
separate claim regarding vocational rehabilitation benefits 
at that time.  It appears that he was advised by the RO in an 
October 2002 letter than he was not entitled to a hearing 
regarding that claim because the time in which to file an 
appeal on that issue had expired.  

There is no indication in the record that any action was 
taken with respect to the June 2001 request for a personal 
hearing regarding his appeal as to the increased rating 
claims.  

In a brief dated in August 2005, the veteran's accredited 
representative cited to the June 2001 statement and 
reasserted the veteran's request to appear at a personal 
hearing at the RO.  

Accordingly, this case is remanded to the RO for the 
following:

The RO should take appropriate steps in 
order to schedule the veteran for a 
personal hearing before a Hearing 
Officer.  Appropriate notification should 
be given to the veteran and his 
representative, and such notification 
should be documented and associated with 
the veteran's claims folder.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


 
 
 
 


